     Case 2:20-cr-00154 Document 176 Filed 09/30/20 Page 1 of 2 PageID #: 470



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00154

JASON MICHAEL TERRELL
LARRY TERRENCE MARTIN
CAROL BELTON
STEVEN MATTHEW BUMPUS
JIMMIE LEE COLEMAN
ROGER JAREA DRAKE
RASHAWN AKMED MILLER
WILLIAM LEE PATTON
CRAIG EDWARD REDMAN
TONYA NICOLE SIMERLY
RONALD LEE THOMAS, III


                        MEMORANDUM OPINION AND ORDER

       On September 29, 2020, the court granted defendant Jason

Michael Terrell’s motion to continue the trial and all related

deadlines in this matter as follows:

       1.    Trial of this action is continued until February 2,

             2021, at 9:30 a.m., in Charleston.          Jury instructions

             and proposed voir dire are to be filed by January 26,

             2021;

       2.    All pretrial motions are to be filed by December 28,

             2020; and

       3.    A pretrial motions hearing is scheduled for January 4,

             2021, at 11:00 a.m., in Charleston.

ECF No. 170.      After the court’s order was sent for filing, a

number of other defendants filed motions to continue, see ECF

Nos. 168, 169, 171, 172, 173, 174, and 175.             Given that no motion
  Case 2:20-cr-00154 Document 176 Filed 09/30/20 Page 2 of 2 PageID #: 471



to sever has been granted, those new dates apply to all

defendants.   Accordingly, the motions to continue are DENIED as

moot.1

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 30th day of September, 2020.

                                  ENTER:


                                   David A. Faber
                                   Senior United States District Judge




     1
       The court notes that, for purposes of determining
compliance with the Speedy Trial Act, “in cases involving
multiple defendants only one speedy trial clock, beginning on the
date of the commencement of the speedy trial clock of the most
recently added defendant, need be calculated under 18 U.S.C.
§ 3161(h)(7).” United States v. Piteo, 726 F.2d 50, 52 (2d Cir.
1983); see also United States v. Walker, Nos. 95-5914, 96-4247,
96-4110, 1997 WL 358770, *3 (4th Cir. June 30, 1997) (quoting
Piteo).

                                     2
